Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him of robbery in the first degree and grand larceny in the third degree, defendant argues that the denial of his motion to record voir dire was reversible error. We disagree. Defendant has shown no prejudice resulting from denial of his motion (see, People v Johnson, 140 AD2d 954, lv denied 72 NY2d 920). We further find that the court’s charge on circumstantial evidence concerning footsteps in the snow does not require reversal. Evidence of defendant’s footprint on a counter top, rather than in the snow, was elicited to link defendant to the crime charged.
We have examined defendant’s remaining arguments on appeal and find them lacking in merit. (Appeal from judgment of Supreme Court, Monroe County, Bergin, J.—robbery, first degree.) Present—Dillon, P. J., Doerr, Green, Pine and Davis, JJ.